Citation Nr: 1452378	
Decision Date: 11/26/14    Archive Date: 12/02/14

DOCKET NO.  12-17 821	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to an effective date earlier than April 13, 2009, for the grant of service connection for a left eye retinal macular hole.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The Veteran served on active duty from November 1972 to October 1973.

This appeal comes before the Board of Veterans' Appeals (Board) from rating decisions of the Los Angeles, California, Regional Office (RO) of the Department of Veterans Affairs (VA).  


FINDINGS OF FACT

1. In September 2009, the RO granted service connection for left eye retinal macular hole and established an effective date of May 12, 2009, the date the claim was filed with the RO.

2. In November 2010, more than one year after the September 2009 decision became final, the Veteran filed a free-standing claim for earlier effective date for the grant of service connection. 

3. The RO subsequently adjusted the effective date for service connection for a left eye retinal macular hole to April 13, 2009, the date he submitted an application to the VA Pension Center.


CONCLUSIONS OF LAW

1. The September 2009 rating decision granting service connection for a left eye retinal macular hole and assigning an effective date for that disability is final. 38 U.S.C.A. § 7105 (West 2002).

2. The claim of entitlement to an earlier effective date is dismissed as untimely filed. 38 U.S.C.A. § 7105; Rudd v. Nicholson, 20 Vet. App. 296 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran contends that service connection for his left eye disability should be effective to the date of his separation from service.  Generally, the effective date of an award of an award of compensation for service-connected disability will be the date of receipt of the claim, or the date entitlement arose, whichever is later. 38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400 (2014).

In Rudd v. Nicholson, 20 Vet. App. 296, 299-300 (2006), the Court held that, once a rating decision which establishes an effective date becomes final, the only way that such a decision can be revised is if contains clear and unmistakable error (CUE). The Court noted that any other result would vitiate the rule of finality. In other words, the Court found that there may not be a freestanding claim for an earlier effective date. When a claim is raised that would be a freestanding claim for an earlier effective date, the Court held, that claim should be dismissed.

The facts here are not in dispute.  In May 2009, the Veteran submitted a claim for service connection for left eye damage.  It was stamped as received by the RO on May 12, 2009.  In September 2009, the RO granted service connection for a left eye disability and established an effective date of May 12, 2009.

A rating decision becomes final when a claimant does not file a notice of disagreement (NOD) within one year after a decision is issued. 38 U.S.C.A. § 7105. The Veteran did not file an NOD within a year after the RO issued the September 2009 rating decision. Therefore, that decision became final as to both the grant of service connection as well as the effective date established.

In November 2010, more than one year later, the Veteran submitted a claim for an earlier effective date for the grant of service connection for the left eye disability.  In order to appeal the effective date that the RO assigned, it was necessary for him to have filed an NOD specifically regarding the effective date within one year after he was notified of the decision.  Since he did not file an NOD by September 2010, the September 2009 rating decision became final as to the rating as well as the effective date. 

His November 2010 therefore constitutes an attempt to establish a freestanding claim for an earlier effective date. As the Court explained in Rudd, a freestanding claim for an earlier effective date may not exist, and an attempt to create such a claim should be dismissed.  Therefore, the appeal is dismissed as not timely filed. See VAOPGCPREC 9-99 (Board may dismiss any appeal which is not timely filed).

Parenthetically, the Board notes that in June 2012, the RO changed the effective date from May 12, 2009, to April 13, 2009, on the basis that correspondence regarding the Veteran's eye disorder was received at the VA Pension Center as early as April 13, 2009.  This corrective action does not overcome the finality of the September 2009 rating decision and therefore has no bearing on the threshold issue which is that the claim for an earlier effective date was not filed in a timely manner.

As the Veteran did not initiate a timely appeal of the effective date assigned in September 2009 for the grant of service connection for the left eye disability, in accordance with the Court's ruling in Rudd, his freestanding November 2010 claim for an earlier effective date must be dismissed. 

Finally, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2014).

The RO provided the Veteran with notice in letters issued in May 2009 and January 2011. In those letters, the RO addressed the information and evidence necessary to substantiate claims for service connection and earlier effective dates. The RO also informed him how VA assigns disability ratings. The letters also addressed who was to provide the evidence.

As to the duty to assist, the claim file (including information on paper and in electronic form) contains service treatment records, records of post-service treatment and examinations, and statements from the Veteran. In October 2012, he suggested that additional VA treatment records should be sought.  For reasons explained, the claim for an earlier effective date is barred as untimely. Therefore, any additional records of treatment of that disability would not assist in substantiating a claim for an earlier effective date. Therefore, VA does not have a duty to seek such records.

The Board finds that the Veteran was notified and aware of the evidence needed to substantiate his claim, as well as the avenues through which he might obtain such evidence, and the allocation of responsibilities between him and VA in obtaining such evidence. He has actively participated in the claims process by providing evidence and argument. Thus, he was provided with a meaningful opportunity to participate in the claims process, and he has done so.  


ORDER

The claim of entitlement to an effective date earlier than April 13, 2009, for the grant of service connection for a left eye retinal macular hole is dismissed.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


